OPINION
ONION, Presiding Judge.
This is a post-conviction application for habeas corpus. Petitioner was convicted of robbery by firearm on April 26, 1974, following a guilty plea to the trial court and sentenced to twenty (20) years in the Texas Department of Corrections.
In his habeas corpus application the petitioner asserts that his conviction is void because the District Court that rendered judgment and sentenced him was without *117jurisdiction to do so. At the time of the alleged offense, October 2, 1973, he was fifteen years old. His ease, he alleges, was transferred from Juvenile Court to District Court, and there was no examining trial in District Court as required under V.T.C.A., Family Code, § 54.02(h). See White v. State, 576 S.W.2d 843 (Tex.Cr.App.1979), and Ex parte Menefee, 561 S.W.2d 822 (Tex.Cr.App.1977).
The record indicates that the trial judge in the certification/transfer hearing and at the robbery trial also presided when the petition in the case at bar came before the District Court on January 7, 1980. He found that at the time of the offense petitioner was fifteen years old; that a certification/transfer hearing was held in the 52nd Judicial District Court of Coryell County, sitting as Juvenile Court; that following the hearing it was ordered that jurisdiction of the Juvenile Court be waived and the cause be transferred to the 52nd District Court for criminal proceedings; that the indictment was returned on April 26, 1974, petitioner entered his guilty plea, was convicted and sentenced for robbery by firearms. Then the trial judge found that
“[a]t no time during the certification/transfer hearing, nor prior to the return of the Indictment, was Petitioner afforded an examining trial pursuant to Family Code Sec. 54.02(b)(h) (1973), as interpreted by the Court of Criminal Appeals of the State of Texas in Ex parte Menefee, 561 S.W.2d 822 (Tex.Crim.App.1977). Accordingly, it is the recommendation of this Court that the Court of Criminal Appeals grant the relief sought by Petitioner.”
Further, we do not find that the petitioner waived an examining trial.
We find from the record before us that the trial judge was correct in recommending the relief sought by petitioner. The indictment returned for the trial of robbery by firearm was void under White, supra, and Menefee, supra. Thus, petitioner’s post-conviction petition for writ of habeas corpus is granted; prosecution is ordered dismissed; he is ordered discharged from custody.